Exhibit 32.1 Certification of CEOs and CFO Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Just Energy Group Inc. (the "Registrant") filed under cover of Form 40-F for the year ended March 31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), James Lewis and Deborah Merril, as Co-Chief Executive Officers of the Registrant, and Beth Summers, as Chief Financial Officer of the Registrant, each hereby certifies, pursuant to 18 U.S.C. § 1350, as enacted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, to the best of our knowledge, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the U.S. Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. /s/ James Lewis By: James Lewis Title: Co-Chief Executive Officer Date: May 30, 2014 /s/ Deborah Merril By: Deborah Merril Title: Co-Chief Executive Officer Date: May30, 2014 /s/ Beth Summers By: Beth Summers Title: Chief Financial Officer Date: May30, 2014 This certification accompanies the Report pursuant to § 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Registrant for purposes of §18 of the Securities Exchange Act of 1934, as amended.
